                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


DERON DARNELL LOVE,

             Plaintiff,

      v.                                              Case No. 19-CV-1511

TORRIA VANBUREN, et al.,

             Defendants.


                               SCREENING ORDER


      Deron Darnell Love, an inmate confined at Waupun Correctional Institution,

filed a pro se complaint under 42 U.S.C. § 1983 alleging that his constitutional rights

were violated. This is now before the court on Love’s motion for leave to proceed

without prepaying the filing fee, his motion to appoint counsel, and for screening of

his complaint. The court has jurisdiction to resolve Love’s motions and to screen his

complaint in light of his consent to the full jurisdiction of a magistrate judge and the

Wisconsin Department of Justice’s limited consent to the exercise of magistrate judge

jurisdiction as set forth in the Memorandum of Understanding between the

Wisconsin Department of Justice and this court.

   1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Love was

a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows the

court to give a prisoner plaintiff the ability to proceed with his case without prepaying
the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the prisoner must

pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance

of the $350 filing fee over time, through deductions from his prisoner account. Id.

      On October 24, 2019, the court ordered Love to pay an initial partial filing fee

of $34.69. (ECF No. 8.) Love made a $40.00 payment on November 25, 2019. The court

will grant Love’s motion for leave to proceed without prepaying the filing fee. He must

pay the remainder of the filing fee over time in the manner explained at the end of

this order.

   2. Screening the Complaint

      2.1 Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

      To state a claim under the federal notice pleading standard, a complaint must

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). To state a claim under 42 U.S.C. § 1983, a plaintiff

must allege that someone deprived him of a right secured by the Constitution or the

laws of the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th

                                           2
Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009)).

      Further, under Federal Rule of Civil Procedure 20, a plaintiff is prohibited

from asserting unrelated claims against different defendants or different sets of

defendants in the same lawsuit. The rule allows a plaintiff to join multiple defendants

in a single lawsuit only if he asserts at least one claim against all the defendants that

arises out of the same event or incident and presents questions of law or fact that are

common to all the defendants. Balli v. Wisconsin Dept. of Corrections, No. 10-cv-67,

2010 WL 924886, *1 (W.D. Wis. Mar. 9, 2010) (citing George v. Smith, 507 F.3d 605,

607 (7th Cir. 2007)).

      Federal Rule of Civil Procedure 18 allows a plaintiff to join unrelated claims

against defendants in a lawsuit, but a plaintiff may do so only if Rule 20’s

requirements for the joinder of parties is first satisfied. Id. Meaning, a plaintiff must

first establish a core group of defendants under Rule 20, and only then may he join

unrelated claims against any defendant in that core group. Id. He may not, however,

join claims against a defendant who is outside of that core group. Id.

      Love attempts to do what Rules 18 and 20 prohibit. He seeks to join close to

twenty unrelated claims against more than twenty defendants. For example (and this

list is not exhaustive), he sues some defendants for failing to protect him from himself

after he threatened to hurt himself, he sues other defendants for ignoring his

complaints of arm pain, he sues other defendants for ignoring his complaints of eye

pain, he sues a defendant for spitting in his food, he sues other defendants for refusing

                                           3
to give him a mattress and sheets, and he sues other defendants for retaliating

against him after he filed complaints about them. Some of the defendants are

involved in only one incident, while others are involved in more than one incident. No

defendant is involved in every incident.

      Accordingly, the court will not allow Love to proceed with his lawsuit because

his complaint violates Rules 18 and 20. The court will allow Love to file an amended

complaint that complies with those rules. Under Rule 20, Love must identify a core

group of defendants against whom he states at least one claim in which all of the core

defendants were involved. Then, under Rule 18, he may plead as many claims as he

believes he has against one or more of the core defendants. However, he may not join

claims against other individuals who are not part of the core group. If he wants to

pursue claims against individuals who are not part of the core group, he must do so

in separate lawsuits.

      Love must use the form included with this decision. An amended complaint

replaces the original complaint, so Love must not refer to or incorporate parts of his

original complaint. His amended complaint must be complete in and of itself. If the

space in the form is not enough, Love may use up to five additional sheets of paper.

   3. Motion to Appoint Counsel

      Love also filed a motion to appoint counsel when he filed his complaint. He

addressed his motion to former U.S. Magistrate Judge David Jones. He explains that

Judge Jones handled one of his previous cases, in which Judge Jones recruited a

lawyer to represent Love because “[Love] did not know the law and [he] ha[s] mental

                                           4
health problems.” (ECF No. 3.) He asks the court to recruit a lawyer to represent him

in this case.

       In a civil case, the court has the discretion to recruit a lawyer for individuals

who are unable to afford one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28

U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th

Cir. 2013). In exercising its discretion, the court first considers whether “the indigent

plaintiff made a reasonable attempt to obtain counsel or [has] been effectively

precluded from doing so.” Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019),

(quoting Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)). This district requires that

a plaintiff show that he contacted at least three lawyers; he must provide the court

with (1) the lawyers’ names; (2) their addresses; (3) how and when the plaintiff

attempted to contact the lawyer; and (4) the lawyers’ responses.

       Love did not state whether he tried to find a lawyer on his own before he asked

the court to recruit one for him. Accordingly, the court will deny his motion. In any

event, at this point, all Love must do is follow the court’s instructions and pick which

group of defendants he would like to proceed against. In light of Love’s filings to date,

the court believes he is able to prepare an amended complaint on his own.

       The court notes, however, that Love mischaracterizes Judge Jones’ actions in

Love’s prior case. Judge Jones presided over Case No. 15-cv-1546. According to the

docket, Judge Jones dismissed the case on November 4, 2016. A little more than a

month later, he reopened the case at Love’s request. On January 11, 2017, Judge

Jones entered a scheduling order, and about two months later, on March 6, 2017,

                                           5
attorney Walther Stern, III, filed a notice of appearance, in which he stated that he

had “been retained” by Love. (Case No. 15-cv-1456, ECF No. 35.) At no time did Love

ask Judge Jones to recruit a lawyer to represent him, and at no time did Judge Jones

order that the court would recruit a lawyer to represent Love.

      The court cautions Love to be precise and accurate in his representations to

the court. Under Federal Rule of Civil Procedure 11(b), when Love files a document,

he is representing that the factual contentions in his filing have evidentiary

support—in other words, he is telling the court that what he says is true. If the court

finds that, in future filings, Love has intentionally misled the court, the court may

find that sanctions are warranted, including dismissing this case.

      THEREFORE, IT IS ORDERED that Love’s motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that Love’s motion to appoint counsel (ECF No.

3) is DENIED without prejudice.

      IT IS FURTHER ORDERED that Love’s complaint violates Fed. R. Civ. P.

18 and 20.

      IT IS FURTHER ORDERED that Love may file an amended complaint that

complies with the instructions in this order on or before December 23, 2019. If Love

files an amended complaint by the deadline, the court will screen the amended

complaint under 28 U.S.C. § 1915A. If Love does not file an amended complaint by

the deadline, the court will dismiss this case based on his failure to diligently



                                          6
prosecute it. See L. R. 41(c). If Love no longer wants to pursue this case, he need not

take any further action.

      IT IS FURTHER ORDERED that the Clerk’s Office mail Love a blank

prisoner complaint form and a copy of the guide entitled “Answers to Prisoner

Litigants’ Common Questions,” along with this order.

      IT IS FURTHER ORDERED that the agency having custody of Love shall

collect from his institution trust account the $310.00 balance of the filing fee by

collecting monthly payments from Love’s prison trust account in an amount equal to

20% of the preceding month’s income credited to Love’s trust account and forwarding

payments to the Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by

the case name and number assigned to this case. If Love is transferred to another

county, state, or federal institution, the transferring institution shall forward a copy

of this order along with his remaining balance to the receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Love is confined.

      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner

E-Filing Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are



1
  The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                       7
inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      Love is further advised that failure to make a timely submission may result in

the dismissal of this case for failure to prosecute. In addition, the parties must notify

the Clerk of Court of any change of address. Failure to do so could result in orders or

other information not being timely delivered, thus affecting the legal rights of the

parties.

      Dated at Milwaukee, Wisconsin, this 5th day of December, 2019.

                                               BY THE COURT:


                                               s/ Nancy Joseph
                                               NANCY JOSEPH
                                               United States Magistrate Judge




                                           8
